DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 19, 21, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haberer (WO 2013/181143 A1) (“Haberer” herein – provided by applicant) and further in view of Gray Jr. et al. (US 4,606,415) (“Gray” herein – provided by applicant).

Claim 1
Haberer discloses a method of monitoring for influx and/or loss events in a wellbore, comprising the steps of: [0021]
	receiving a measurement relating to fluid entering or leaving the wellbore, wherein the measurement is selected from the group consisting of flow out rate and active volume; [0014-0015]
	comparing the measurement with an expected value for the measurement to provide a deviated measurement value; [0004-0006]
	receiving a pump pressure value of a pump associated with the wellbore; [0014] and
	at least one of establishing whether an influx event may have occurred and establishing whether a loss event may have occurred based on at least the deviated measurement value and deviated pump pressure. [0004-0006; 0017]
Haberer however does not explicitly disclose comparing the pump pressure value with an expected pump pressure value to provide a deviated pump pressure value.
	Gray teaches this limitation in that (See col. 2 l. 21-25 & Col. 3 l. 43-51 →Gray teaches this limitation in that  comprises determining the normal pressure-speed ratio of said first and second electrical signals, and detecting a deviation from said normal ratio. 
	Accordingly, it would have been obvious to  a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Haberer with the above limitation, as taught by Gray, in order to foregoing problems occurring.
	
Claim 19
Haberer discloses the method as claimed in claim 1, further comprising at least one of the steps of:
	wherein prior to the step of comparing the measurement with an expected value for the measurement to provide a deviated measurement value, the method comprises determining the expected value for the measurement; [0017] and
Haberer however does not explicitly disclose wherein prior to the step of comparing the measured pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; the method comprises determining the expected pump pressure value.  (Same as Claim 1)

Claim 21
Haberer discloses the method as claimed in claim 1, wherein if it is established that one of an influx event and a loss event may have occurred, the method further comprises at least one of:
raising an alarm by one of a visual and an aural indicator; and writing in a database that it is established that one of an influx event and a loss event may have occurred. [0004-0006; 0015]

Claim 35
Haberer discloses a system configured to monitor for influx and/or loss events in a wellbore, comprising:
a sensor for obtaining a measurement relating to fluid entering or leaving the wellbore, wherein the measurement is selected from the group consisting of flow out rate and active volume; a sensor for obtaining a measurement of pump pressure;  [0014-0015] and
a processor configured to:
compare the measurement with an expected value for the measurement to provide a deviated measurement value; [0027-0029]
; and at least one of establish whether an influx event may have occurred and establish
whether a loss event may have occurred based on at least the deviated measurement value. [0027-0029]
Haberer does not explicitly disclose compare the measured pump pressure value with an expected pump pressure value to provide a deviated pump pressure value and deviated pump pressure value. (Same as Claim 1) 

Claim 36
Haberer discloses the system as claimed in claim 35, further comprising at least one of:
a visual or aural indicator arranged to raise an alarm if it is established that an influx event or a loss event may have occurred; and
wherein the processor is configured to write in a database that it is established that an influx event or a loss event may have occurred. [0004-0006; 0015]

Claims 20, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Haberer, as applied to claims 1 and 19 above, and further in view of Marx et al. (US 2014/0116775 A1) (“Marx” herein-cited previously).

Claim 20
Haberer discloses the method as claimed in claim 19. Haberer however does not explicitly disclose, wherein at least one of:
the step of determining the expected value for the measurement is based on fitting model parameters to historical measurement data, so that the expected values track historical measurement data; and the step of determining the expected pump pressure value is based on fitting model parameters to historical pump pressure data, so that the expected values track historical pump pressure data.
Marx teaches the above limitation (See paragraph 0100→ Marx teaches this limitation in that analogous wells 1 ton 302.1 to 302.n are selected by a user and the data related to the historical drilling parameters and operations 303.1 to 303.n from one or more past drilling jobs for each well are input or imported. As described further below, the trend fusion engine 308 may then generate expected analogous values for lithology, porosity 311, permeability 312, water saturation 313, bit wear 314, mud parameters 315, Bottom hole assembly (BHA) 331, pore pressure 316, Rate of Penetration (ROP) 332, Weight of Bit (WOB) 333, Revolutions per minute (RPM) 334, volume (mud tanks and hole volumes) 335, pump 317 and filter cake 318, and other parameters if the parameters are available in the historical data, based on the trends in the historical well data and, according to an embodiment, may also insert the current, real-time data into the historical database 309 for comparison.) for the purpose improved drilling operations using real-time and historical drilling data. [0007]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Haberer, with the above limitation, as taught by Marx, in order to improve drilling operations using real-time and historical drilling data. 

Claim 40 
Haberer discloses the method as claimed in claim 19. Haberer however does not explicitly disclose, wherein determining the expected value for the measurement utilizes at least one of measured flow in rate data, bit depth data, and historical measurement data. (Same as Claim 20) 

Claim 41 
Haberer discloses the method as claimed in claim 19. Haberer however does not explicitly disclose, wherein determining the expected pump pressure value utilizes at least one measured flow in rate data, bit depth data, and historical pump pressure data. (Same as Claim 20)

Allowable Subject Matter
Claims 2-18 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 11/09/2021, with respect to the rejection(s) of claims 1, 19, 35, 36, and 21 under 35 U.S.C. 102 (a) (1) as being anticipated by Dugas (US 2016/0369581/ WO 2016/205469 A1) ( have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	11/23/2022